DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards an audio/video recording and communication device (A/V). The closest prior art is directed towards Siminoff et al., (U.S. Pub. No. 2015/0022620 A1), Kasmir et al., (U.S. Pub. No. 2016/0300476 A1) and Hoyda et al., (U.S. Pub. No. 2017/0026555). Siminoff is directed towards a door monitor that may operate independently and consumes reduced energy. Hoyda relates to a camera system for a door or entrance way wherein the camera system is configured to allow a user to view those standing in the entranceway in an improved manner. Kasmir discloses some doorbells communicate wirelessly with remote computing devices. The wireless communication, however, can sometimes be unreliable. Thus, there is a need to improve the reliability of the wireless communication of doorbells. However, the teachings of Siminoff, Kasmir and Hoyda, when considered singularly or in combination fails to explicitly disclose the audio/video recording and communication device (A/V) as recited in claims 1, 4-22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486